                       UNITED STATES DISTRICT COURT
                            DISTRICT OF MAINE


UNITED STATES OF AMERICA            )
                                    )
      v.                            )         1:10-cr-00186-JAW
                                    )
DOMINGÓS NÓBREGA                    )
____________________________________)

DOMINGÓS NÓBREGA,                   )
                                    )
            Petitioner,             )
                                    )
      v.                            )         1:15-cv-00134-JAW
                                    )
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

     PRELIMINARY ORDER ON DOMINGÓS NÓBREGA’S MOTION TO
             PROFFER UNCONDITIONAL DISCHARGE

      On October 31, 2019, Domingós Nóbrega filed a pro se motion with the Court

entitled, “Motion to Proffer Unconditional Discharge of 1:10-cr-000186-JAW-001

Through Settlement of Sum Certain Amount Held by Title 12 U.S.C. § 95(a)(2).” See

(ECF No. 472). As indicated by his caption, the filing referenced Mr. Nóbrega’s

criminal case, and the Clerk’s Office duly filed the motion under that case. Mr.

Nóbrega is currently serving a three-year period of supervised release on that case.

J. (ECF No. 228). The Court recently held a hearing during which Mr. Nóbrega asked

the Court about another motion he had filed pro se. The Court explained to Mr.

Nóbrega that in instances where a defendant is represented by counsel and files a pro

se motion, the Court’s practice is to send the pro se motion to the defendant’s lawyer
to see if the lawyer wishes to either adopt the pro se motion or expand separately

upon it. At that hearing, Attorney Jeffrey Silverstein represented Mr. Nóbrega and

therefore in a manner consistent with its practice, the Court is issuing this order to

allow Mr. Silverstein to determine whether, as Mr. Nóbrega’s attorney, he wishes to

adopt or supplement the motion.

      As this has not been done in this case, the Court ORDERS Attorney Silverstein

to inform the Court within two weeks from the date of the Order whether he adopts

or wishes to supplement the motion. If Mr. Silverstein wishes to adopt or supplement

the motion, he must file a motion indicating whether he adopts it and whether he

needs more time to supplement his response. If Mr. Silverstein declines to adopt it,

the Court will consider whether to rule on the pro se motion.

      SO ORDERED.

                                 /s/ John A. Woodcock, Jr.
                                 JOHN A. WOODCOCK, JR.
                                 UNITED STATES DISTRICT JUDGE


Dated this 31st day of October, 2019




                                          2
